            Case 7:18-cv-04038-LMS Document 66 Filed 06/04/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

    RONALD G. TURNER

                                  Plaintiff,

                  - against –                                             18 CV 4038 (LMS)

    ROBERT L. WILKIE, Secretary, United States                                 ORDER
    Department of Veterans Affairs

                                  Defendant.




THE HONORABLE LISA MARGARET SMITH, U.S.M.J. 1



          Defendant’s motions 2 to file redacted documents (ECF Nos. 58, 59) in support of its

motion for summary judgment is unopposed. ECF No. 62 (“I hereby agree for you to do the

redactions mentioned to me in your email.”). Therefore, Defendant’s motions are GRANTED.

Defendant is directed to file unredacted copies of these documents in accordance with the

undersigned’s individual rules for filing documents under seal. The in-person status conference

scheduled for Tuesday, June 9, 2020, at 10:00 a.m. is adjourned to Thursday, July 16, 2020, at

10:00 a.m. for a telephonic status conference before the undersigned. A copy of this order has

been mailed by chambers to pro se Plaintiff of record.




1
 The parties consented to the undersigned’s exercise of jurisdiction over this matter pursuant to
28 U.S.C. § 636(c) on February 8, 2019. ECF No. 27.
2
    The motions are incorrectly identified as motions to seal on the electronic docket sheet.
        Case 7:18-cv-04038-LMS Document 66 Filed 06/04/20 Page 2 of 2



      The Clerk of Court is respectfully directed to terminate the motions at ECF Nos. 58 and

59.



Dated: June 4, 2020
       White Plains, New York              SO ORDERED,


                                           _____________________________________
                                           Lisa Margaret Smith
                                           United States Magistrate Judge
                                           Southern District of New York




                                              2
